Citation Nr: 1334750	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability, to include lumbar spondylosis.

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Los Angeles, California Regional Office (RO).  The RO denied the Veteran's claim for service connection for a back disability, but granted a claim of entitlement to service connection for bilateral hearing loss.  The Veteran timely appealed the denial of service connection and the non-compensable initial evaluation that was assigned for his hearing loss. 

The Veteran provided testimony at a July 2012 videoconference hearing in Los Angeles, California before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The case was remanded in August 2012.  Review of the record indicates substantial compliance with the Board's directives as they relate to the issue of entitlement to a compensable initial disability rating for bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for entitlement to service connection for a back disability, to include lumbar spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Audiometric testing done for VA compensation purposes reveals no worse than Level II hearing acuity in the Veteran's right ear and Level III hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Regarding the VA's duty to assist, the claims file contains the Veteran's VA treatment records, private treatment records, Department of Labor (DOL) Worker's Compensation records, and statements provided by the Veteran, his wife, and friends C.G. and M.B.

The Board notes that the RO has attempted to retrieve the Veteran's service treatment records.  However, these records are unavailable because they were apparently destroyed by fire while in the possession of the Government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  The Veteran was notified that his service treatment records were unavailable and submitted an Abstract of Medical Record from his military service and a certificate from a battalion surgeon in support of his claims.

VA attempted to obtain Social Security Administration (SSA) records; however in September 2012, the SSA informed VA that the Veteran's medical records had been destroyed.  VA also attempted to obtain records from the United States Postal Service (USPS); however in September 2012, the VA received a negative response from USPS for the requested medical records.  Notice was sent to the Veteran in December 2012 notifying him of VA's inability to obtain SSA and USPS records.

VA examinations/opinions with respect to the issues on appeal were obtained in January 2007, July 2011, and August 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining VA examinations concerning the issues adjudicated herein.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.

VA has no duty to inform or assist that was unmet. 

II.  Legal Criteria

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3.

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's bilateral hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  

The Board must also consider the provisions of 38 C.F.R. § 4.86, which offers the possibility of a higher evaluation when exceptional patterns of hearing loss are present.  Exceptional patterns are those where the pure tone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or where the pure tone threshold at 1000 Hertz is 30 decibels or less and the pure tone threshold at 2000 Hertz is 70 decibels or more.  In this case, as shown below, the Veteran does not have an exceptional pattern of hearing loss.

III.  Factual Background

Initially, the Board notes that it has reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran is seeking an increased rating for bilateral hearing loss. 

Testing revealed in the Veteran's August 2007 fee-based VA audiology examination the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
55
40
LEFT
25
35
45
50
40

Based upon the above findings, the Veteran's puretone average in his right ear was 45 dB.  His puretone average in the left ear was 42.5 dB.  The Veteran's speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Tables VI and VII with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level III.  

Testing revealed in the Veteran's November 2007 private audiology examination the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
55
50
LEFT
30
45
55
55
50

Based upon the above findings, the Veteran's puretone average in his right ear was 51.25 dB.  His puretone average in the left ear was 51.25 dB.  The Veteran's speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Tables VI and VII with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level I.  

Testing revealed in the Veteran's July 2009 private audiology examination the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
55
55
LEFT
30
40
55
50
50

Based upon the above findings, the Veteran's puretone average in his right ear was 51.25 dB.  His puretone average in the left ear was 48.75 dB.  The Veteran's speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Tables VI and VII with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level II.  

Testing revealed in the Veteran's July 2011 fee-based VA audiology examination the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
70
70
LEFT
30
40
55
65
65

Based upon the above findings, the Veteran's puretone average in his right ear was 58.75 dB.  His puretone average in the left ear was 56.25 dB.  The Veteran's speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Tables VI and VII with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level I.  

Testing revealed in the Veteran's August 2013 fee-based VA audiology examination the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
60
60
LEFT
25
45
50
60
60

Based upon the above findings, the Veteran's puretone average in his right ear was 53.75 dB.  His puretone average in the left ear was 53.75 dB.  The Veteran's speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Tables VI and VII with regards to the Veteran's right ear, his pure tone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing pure tone threshold average and speech discrimination score received a numeric designation of Level II.  

Regarding the effects of his hearing loss on his daily life, the Veteran stated during his July 2012 hearing before the Board that he and his wife "go through changes all of the time because I never understand what she is saying or she may say something and I don't understand it or I didn't think she said what she said she said.  There are a lot of problems at home."  The Veteran reported to the August 2013 examiner, that his hearing loss affected him in every way.  He stated that he has a hard time communicating with his family and on the telephone.  The Veteran also reported that his wife gets frustrated with him because he does not always hear what she tells him.

IV.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that an increased rating is not warranted.  

Audiometric testing done for VA compensation purposes reveals no worse than Level II hearing acuity in the Veteran's right ear and Level III hearing acuity in his left ear.  Accordingly, after assessing the findings of the Veteran's August 2013 audiological examination, pursuant to 38 C.F.R. 4.85, Tables VI and VII, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a compensable schedular rating at any time during the appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that the bilateral hearing loss has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the Veteran's bilateral hearing loss has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the Veteran has reported having a hard time communicating with his family and on the telephone.  However, the Veteran's difficulties, the results of the audiological examination, and the VA examiner's opinion are contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the VA audiological evaluation of record contains some findings relevant to the impact of the Veteran's hearing on his daily and occupational living.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit determined that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds, in relying on the decision in Vazquez-Flores, that it is not necessary to do so and therefore, proceeded with the decision. See Vazquez-Flores v. Shinseki, 580 F.3d at 1280.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected bilateral hearing loss.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development. The Veteran has contended that his current back disability is the result of an in-service injury to his back during training, while lifting 500 pound artillery equipment.  

The Board finds that VA has not completed its duty to assist the Veteran because the VA examination afforded to the Veteran was inadequate.  If VA provides the claimant an examination in accordance with a duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the Board's August 2012 remand, the Board directed the AMC/RO to obtain a medical opinion regarding the etiology of the Veteran's back disability.  The Veteran was afforded a fee-based VA examination in August 2013.  

In the August 2013 fee-based VA examination, the Veteran was diagnosed with intervertebral disc syndrome, lumbar spine bilateral lower extremity radiculopathy.  The Veteran reported to the examiner that he developed a back injury while in training with exercising and during service when lifting the shells or artillery rounds which weighed 500 pounds.  The Veteran claimed it took four men to lift the shells.  The Veteran reported having chronic back pain and discomfort and now requires a cane for walking.  The Veteran claims that he never underwent back surgery but has had epidural injections.  

The examiner reviewed the claims file and conducted an examination of the Veteran.  The examiner opined that the Veteran's current spinal disability is less likely as not due to any incident during active duty service.  The rationale provided by the examiner states that the claims file records indicate that the Veteran after service worked as a stick boy, food service, maintenance man, security guard and letter carrier.  The Veteran's condition likely was due to post service employment and natural aging process of wear and tear to the back, veteran also had a back injury in 2008 which could have aggravated the current condition. 

A review of the Veteran's claims file reveals medical records from 2008 for treatment of the Veteran's back.  However, the records do not indicate that the Veteran injured his back in 2008.  Medical records indicate that the Veteran injured his back after service in March 1992 and in 1999.

The remand specifically requested the examiner to address the Veteran's contended continuity of symptomology of a back disability since service that was aggravated by a work injury in 1992.  The examiner does note that the Veteran injured his head and back in 1992, but the examiner does adequately address the Veteran's contended continuity of symptomatology of a back disability since service and whether the 1992 injury aggravated an in-service injury.  The VA examination afforded to the Veteran was inadequate.  Consequently, an addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the August 2013 back disability examiner in accordance with 38 C.F.R. § 4.2 for an addendum medical opinion.  If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether any portion of the Veteran's current spinal disability is likely due to any incident of, his active duty service.  The Veteran's claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the opinion.  A notation that this review has occurred should be annotated in the addendum opinion.  

The examiner must answer the following question: 

Whether it is at least as likely as not (50 percent probability) that the Veteran's current back disability had onset during service (such as when he sustained a low back strain in January 1957) or is otherwise related to his military service?  The opinion should address the Veteran's contention that he had continuity of symptomatology of a back disability since service that was only aggravated by the post service injury in 1992 (as opposed to having originated as a result of the post service injury).  

The examiner is requested to provide a complete rationale for any opinion expressed.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify and explain why.

2. Then, readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


